Citation Nr: 1707050	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  14-10 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty with from February 1943 to October 1945, to include combat service during World War II (WWII).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 by the Phoenix, Arizona Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A hearing was scheduled in December 2016; however, the Veteran did not show for the hearing and has not submitted a motion requesting a new hearing.  Thus, the Board finds that the Veteran's hearing request has been withdrawn.  

In an April 2014 statement of the case, the Agency of Original Jurisdiction (AOJ) accepted a December 2013 private evaluation as an inferred claim to reopen the issue of service connection for tinnitus.  However, this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the September 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss disability was incurred, in part, due to noise exposure during service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that reopened the previously denied claim for service connection for bilateral hearing loss and denied the claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2016)].

2.  The additional evidence received since the September 2004 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran is seeking to reopen his claim for bilateral hearing loss, which he asserts is due to combat noise exposure during WWII.  The RO initially denied service connection bilateral hearing loss in a May 2004 rating decision on the basis that this condition was not incurred in or aggravated in military service.  Subsequently, the RO reconsidered and again denied the claim in a September 2004 rating decision.  The Veteran did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the September 2004 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2016)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the September 2004 rating decision, additional evidence has been associated with the record, including additional statements from the Veteran, lay statements from his wife and daughter and a December 2013 private evaluation.  The December 2013 private evaluation indicated that the Veteran had severe to profound sensorineural hearing loss from 250 to 8000 Hertz in both ears.  However, the examiner did not proffer an etiological opinion regarding the Veteran's hearing loss.  Rather, he opined that the Veterans tinnitus was due to loud noise exposure during service.  However, he did note the Veteran's in-service combat noise exposure and observed that The National Institute on Deafness and Other Communication Disorders, which is part of the National Institutes of Health, stated that loud noise exposure can cause both noise induced hearing loss as well as tinnitus. 

The Veteran has continued to assert that he experienced acoustic trauma while on active duty during WWII and has suffered from hearing loss since that time.  His wife has asserted that she has known the Veteran since 1953 and that he had problems with his hearing since that time, which has progressively deteriorated.  His daughter also reported that her father had suffered from hearing loss her whole life.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Thus, the competent statements from the Veteran, his wife and daughter, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, are considered new and material evidence as they are not redundant of evidence already of record in September 2004, and they relate to the unestablished fact of whether the Veteran's bilateral hearing loss may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

Furthermore, the Board finds that service connection for bilateral hearing loss disability should be granted.  The Veteran was clearly exposed to loud noise during service.  In addition, there was no audiological testing done on entry and separation from service, which is no fault of the Veteran.  Finally, the opinion provided by a VA examiner in April 2004, while negative on its face, implies that the Veteran's acoustic exposure in service had at least some impact on his current bilateral hearing loss disability, in addition to his post-service occupation.  As such, the Board finds that the evidence is in relative equipoise, and the claim should be granted.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss disability is granted.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


